DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski (US 2,245,061) in view of Newell (US 4,667,434).
Wisniewski discloses a fishing lure to simulate the action of dying bait, comprising: a lure body 10 extending from a first distal end to a second distal end.  The lure body 10 of Wisniewski is considered generally symmetric said lure body having a nose at said first distal end and a line tie with forward and downwardly extending leg 14a (forming a first angle) and eyelet 17 extending therefrom and having an anchor 13 rigidly secured to said nose of said lure body.  Note that longitudinal and lateral planes are considered to ordinarily extend through distal ends as claimed; see figures 1-2 with an anchor 13 
Newell however recognizes providing a lure body defined by a drafting line/lateral plane 34 extending from a front nose portion at 18 to a rear tail portion 20 and proportioning the lure body and diving plate/bill 36 angle and attaching line to eyelet 22 below with respect to this reference plane to affect motion as desired; see abstract, col. 2, lines 37+.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a lure body wherein a longitudinal plane and a lateral plane each extend through said first distal end and said second distal end, each of said lateral and longitudinal planes extending through a physical center of said lure body and providing an anchor at a point coincident with an intersection of said lateral plane and said longitudinal plane with an eyelet spaced apart from the lateral plane as taught by Newell in the invention to Wisniewski for enabling a diving and wobbling motion to the lure body upon trolling and/or retrieval.  
	Regarding the claimed bill, Wisniewski discloses bill 19 as claimed; located beneath a lateral plane with leg 14a and eyelet 17 between. (see fig. 1-3).
	Regarding claim 9, anchor of Wisniewski includes twist/screw 14 within the lure body; see fig. 2.
	Regarding claim 11, eyelet 17 is rigidly secured as claimed.
Regarding claim 17, lure body is considered shaped as a baitfish; see fig. 1-2.
Regarding claims 18-19 and 21 and the recited physical center, a symmetric lure body (such as considered taught and/or modified to Wisniewski) would define a static physical center, note also that Newell recognizes design considerations as discussed above and hydrodynamic forces imparting lateral rolling action considered about a hydrodynamic physical center; see abstract. 

Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.

Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive. While defining relative positioning of elements by longitudinal and lateral planes note that generally providing symmetry and relative positioning of known lure elements is generally considered within the skill level of one of ordinary skill in the art to achieve expected results ie. affecting lure motion, depth, etc.  A person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Leusch considered a symmetric lure body with diving bill and eyelet generally positioned in alignment as claimed (however not with respect to a third line as claimed); teachings of Pond, Borger, Wood, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/ Primary Examiner, Art Unit 1759